DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 22, 24, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,501,514 to Resch et al. in view of US 2012/0326493 A1 to Okamura et al.
Re-claim 21, Resch et al. teach a brake system, comprising: a fluid reservoir 4; a valve assembly 39/40 in fluid communication with the reservoir via a first conduit (such as circuit line I or II), the valve assembly is in fluid communication with a wheel brake 6/7/9/10 via a second conduit, the valve assembly includes: a bypass valve 43/44 that has an open condition permitting fluid flow from the first conduit to the second conduit in response to the fluid pressure within the first conduit exceeding 1 bar (as when actuated by a brake pedal, see column 10 lines 2-6, the pressure within the first conduit will exceed 1 bar or atmospheric pressure) and having a closed condition when the fluid pressure within the first conduit is at or below 1 bar (which is a rest state or pressure for a unactuated brake system, in addition, the spring associated with valve 43 would close the valve when a pressure in the first conduit returns to a nominal or unactuated condition); a check valve 41/42 is in a parallel path arrangement relative to the bypass valve 43 such that the check valve permits fluid flow from the second conduit to the first conduit, and prevents fluid flow from the first conduit to the second conduit; and a first source of pressurized fluid 13/14 provides fluid pressure for actuating the wheel brake, wherein the first source of pressurized fluid is selectively in fluid communication with the second conduit.  However, Resch et al. fail to specify if the pressure within the fluid reservoir being at about atmospheric pressure, even though this is common in the art.  
Okamura et al. teach a fluid reservoir that stores a brake fluid at atmospheric pressure, see paragraph 4.  This is common in the brake arts, since the reservoir is not pressurized.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the fluid reservoir of Resch et al. is maintained at about atmospheric pressure as taught by Okamura et al., as this would supply a source of fluid only when requested, such as be application of the master cylinder.
Re-claim 22, a master cylinder 3 is operated by a brake pedal 6, the master cylinder is selectively in fluid communication with the first conduit.
Re-claim 24, the brake system is operable under a non-failure normal braking mode and a manual push-through mode, the system further including: a master cylinder 3 operable by a brake pedal 6 during a manual push-through mode to provide fluid flow at the first conduit for actuating the wheel brake (see column 12 lines 44-62); the first source 13/14 of pressurized fluid provides fluid pressure in the second conduit for actuating the wheel brake under a normal braking mode (such as drive slip).
Re-claim 26, a second source 2 of pressurized fluid for generating brake actuating pressure for actuating the wheel brake, wherein the second source of pressurized fluid is in fluid communication with the first conduit.
Re-claim 27, the second source of pressurized fluid includes a motorized pump 49/50.
Claim(s) 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Resch et al. in view of Okamura et al. as applied to claims 22 and 24 above, and further in view of US 2014/0354036 A1 to Koo.
Re-claim 23, Resch et al. fail to teach the master cylinder has a single fluid pressure chamber pressurized by movement of a single piston slidably disposed in a bore of a housing of the master cylinder, and wherein the single fluid pressure chamber is selectively in fluid communication with the first conduit.
Koo teaches a master cylinder having only one pressure chamber, as opposed to two pressure chambers (i.e. tandem).  The use of a single pressure chamber in place of a dual pressure chamber design is within the knowledge of those skilled in the art, as both designs produce a pressurized fluid for selective communication with a fluid conduit.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the dual pressure chamber master cylinder of Resch et al. with a single chamber master cylinder of the type taught by Koo, as this would have yielded the same expectant result of a pressurized fluid representative of pedal actuation.
Re-claim 25, Resch et al. teach the pressure chamber of the assembly in fluid communication with the second conduit.  However, Resch et al. fail to teach the first source of pressurized fluid 13/14 is a plunger assembly including a housing defining a bore therein, wherein the plunger assembly includes a piston slidably disposed in the bore of the plunger assembly such that movement of the piston pressurizes a pressure chamber when the piston is moved in a first direction, and wherein the plunger assembly further includes an electrically operated linear actuator for moving the piston within the bore.
Koo teaches a pressure fluid source that includes a plunge assembly 20 having a housing defining a bore therein, the plunger assembly includes a piston 202 slidably disposed in the bore of the plunger assembly such that movement of the piston pressurizes a pressure chamber when the piston is moved in a first direction, and wherein the plunger assembly further includes an electrically operated linear actuator 23/24 for moving the piston within the bore.  This assembly functions as a pump device, and could be substituted for the pump assembly of Resch et al.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the pressure assembly of Koo as the pressure assembly in Resch et al., as this assembly would have provided the necessary pressurized fluid and yield the same expectant result of transmitting the brake fluid to the wheel cylinder as needed.
Response to Arguments
Applicant's arguments filed November 8, 2022 have been fully considered but they are not persuasive.  The recitation “having an open condition permitting fluid flow form the first conduit to the second conduit in response to the fluid pressure within the first conduit exceeding 1 bar and having a closed condition when the fluid pressure within the first conduit is at or below 1 bar” is interpreted as functional language.  The opening pressure for the valve 43, and also the case for the instant bypass valve, is dependent upon the selected spring associated with the valve element.  A person of ordinary skill in the art would recognize the spring biased valve would have an opening pressure, which should be above 1 bar, as 1 bar represents atmospheric pressure.  A valve opening up under a pressure less than atmospheric would result in fluid flowing through the bypass in situations in which a brake application has not been requested, since the reservoir is maintained at atmospheric pressure.  This situation would be counterproductive to the presence of the spring, since the spring is intended to impose upon the valve element an opening pressure that exceeds a nominal or atmospheric pressure.
The remarks regarding the presence of a switch-over valve 39 in Resch are considered more specific than the claim language.  The instant claim does not preclude the presence of a switch-over valve, or any other valve element that may be placed in parallel to the recited valve elements.  In addition, during periods when the switch-over valve 39 is closed, the bypass valve would become active when a driver applies pressure to the brake pedal thereby increasing the pressure in the first conduit to a level above 1bar, as is common in the art.  
As stated previously, the presence of the spring in the bypass valve 43 would force the valve closed when a pressure in the first conduit drops to a predetermined level.  Since it is known and taught in Okamura that reservoirs store fluid at atmospheric pressures (i.e. 1 bar), it stands to reason that the bypass valve would close at or below pressures of 1 bar, since the fluid in the reservoir and adjacent conduit would be at atmospheric pressure, or 1 bar, when in a non-actuated state.  As such the rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bragg teaches a check valve part of a brake system that opens at about atmospheric pressure.  Burgdorf et al. teach a check valve 16 part of a brake system that opens at about 1.5 bar.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
December 16, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657